DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 16 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2016/0307881 A1; hereinafter Ho) in view of Mehrl et al. (US 2017/0250169 A1; hereinafter Mehrl).
In regards to claim 1, Ho teaches an optical sensing device, comprising:
a semiconductor element (209) having a photosensitive region (fig. 2A; [0024]: evidenced by light sensing); and
a baffle (211) [0027] arranged between a light-emitting element (207) [0024] and the semiconductor element (209), wherein the baffle extends to a cover (202) [0029] of the optical sensing device (fig. 2A).
Ho appears to be silent as to, but does not preclude, the limitations of an optical structure located above the photosensitive region; wherein the optical structure comprises alternately stacked light-filtering layers and light-transmitting layers, in order to block large-angle incident light from entering the photosensitive region. Mehrl teaches an optical sensing device, comprising:
an optical structure (500) located above the photosensitive region (fig. 1; [0052]); 
wherein the optical structure comprises alternately stacked light-filtering layers (501/503/505) [0057] and light-transmitting layers (e.g. areas of (507) without (502/504/506/508/509); [0057]), in order to block large-angle incident light from entering the photosensitive region (fig. 1; [0015]).
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 2, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations wherein light emitted (1/3) [0055] by the light-emitting element is reflected (evidenced by (2)) [0055] by an object (600) [0055] to be detected that is outside (evidenced by (403)) [0053] the optical sensing device, and then the reflected light enters the photosensitive region through the optical structure (fig. 1; [0019]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 3, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 2. Mehrl further teaches the limitations wherein the large-angle light is substantially crosstalk light [0015]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 4, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 3. Mehrl further teaches the limitations wherein the crosstalk light comprises light reflected by an object that is not to be detected [0015]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 5, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 3. Mehrl further teaches the limitations wherein the cover (600) [0053] is located above the light-emitting element and the semiconductor element, and wherein the crosstalk light comprises light reflected by the cover [0015]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 6, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations wherein the light-filtering layer comprises a light-transmitting region (508/509) [0059] and an opaque region (502/504/506) [0058]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 7, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein the opaque region reflects the large-angle incident light (2) [0055] to block the large-angle incident light from passing through the optical structure [0019]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 8, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. While the combination of Ho and Mehrl does not appear to expressly state the limitations wherein the opaque region absorbs the large-angle incident light to block the large-angle incident light from passing through the optical structure, Mehrl teaches the limitations wherein an opaque region does not allow light through and does not have a 100% reflectivity of incident light [0084]. Therefore, one having ordinary skill in the art at the time the application at hand was filed would recognize that light that is not reflected and not transmitted through a layer would be absorbed by said layer.
In regards to claim 9, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. While the combination of Ho and Mehrl does not appear to expressly state the limitations wherein there are at least two sizes of the light- transmitting regions on each light-filtering layer, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device [0015]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of the combination of Ho and Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 10, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. While the combination of Ho and Mehrl does not appear to expressly state the limitations wherein a number of large-sized light-transmitting regions of each light-filtering layer is not greater than a number of the small-sized light- transmitting regions of each light-filtering layer, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device [0015]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of the combination of Ho and Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 11, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein shapes of the light-transmitting regions of the light-filtering layer are circles or polygons (e.g. fig. 2: rectangles). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 12, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein shapes of the light-transmitting regions of the light-filtering layer are strip-shaped (e.g. fig. 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 13, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein a size of each light-transmitting region of each light-filtering layer is the same (e.g. fig. 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 14, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 13. Mehrl further teaches the limitations wherein each light-transmitting region of each light-filtering layer is aligned in a stacking direction (e.g. figs. 1-2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 15, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. While the combination of Ho and Mehrl does not appear to expressly state the limitations wherein a size of each light-transmitting region of each light-filtering layer increases from a top layer to a bottom layer in a stacking direction, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device ([0015], [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 16, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. While the combination of Ho and Mehrl does not appear to expressly state the limitations wherein a size of each light-transmitting region of each light-filtering layer decreases from a top layer to a bottom layer in a stacking direction, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device ([0015], [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 17, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 12. Mehrl further teaches the limitations wherein in a stacking direction, adjacent light- filtering layers are arranged in a staggered arrangement, such that the strip-shaped structures of adjacent light-filtering layers cross in a length direction, wherein the cross is a non-contact cross (e.g. fig. 3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 18, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 12. Mehrl further teaches the limitations wherein in a stacking direction, adjacent light- filtering layers are arranged in a staggered arrangement, such that the strip-shaped structures of adjacent light-filtering layers are vertical in a length direction, wherein the vertical is a non-contact vertical (e.g. figs. 1-3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 19, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations wherein the light-transmitting regions of each light-filtering layer are arranged in regular patterns in a predetermined order (e.g. figs. 1-3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
In regards to claim 20, the combination of Ho and Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein the opaque regions of each layer of light-filtering layers [0058] comprises a metal [0031]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Ho with the aforementioned limitations taught by Mehrl to have a mask with adjustable optical properties to affect the properties of device [0059].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely the references as applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812